TURNAOE, Judge.
Research Hospital brought suit against Charles Williams to recover $1,390.06, the balance which it claimed was due for medical care rendered to Williams’ deceased wife. The court entered judgment for Williams and Research appeals. On this appeal, Research contends that it is entitled to judgment because Williams failed to deny or respond to a request for admission of the fact that the balance due was owed and that charges were reasonable. Reversed and remanded.
In a request for admissions made prior to the trial, the hospital asked Williams to admit that he owed the hospital an outstanding balance of $1,390.06 for the hospitalization of his deceased wife, and that all of the hospital’s charges were reasonable. No answer was filed to this request, nor was there any motion to amend it.
When this cause was called for trial, the court asked Williams a series of questions. In answer to these questions, Williams admitted that the hospital bill was for his deceased wife, Velma Williams, who had been a patient in the intensive care unit of Research Hospital for five days at a room charge of $260 per day.
When Williams had finished answering the court’s questions, the court advised the hospital’s counsel that he could proceed, and that the answers just given by Williams were to be deemed admitted. At that time, the court also stated that the only real issue in the case was whether $7,850 was a fair and reasonable bill for five days of hospitalization, and that the hospital had the burden of proof.
Following this exchange, the hospital moved for summary judgment based upon the request for admissions which it had sent to Williams and which Williams had failed to answer. Counsel advised the court that the facts deemed admitted by virtue of Williams’ failure to answer or object to the request were that no payment had been made on the balance of $1,390.06, and that the charges made by Research were reasonable and conformed with the standard of charges followed by the other hospitals in the greater Kansas City area. The court overruled the hospital’s motion for summary judgment on this point.
The hospital then called its Patient Accounts Supervisor as a witness, and through her introduced Mrs. Williams’ admission record.1 The witness testified that by signing the record, Mr. Williams had assumed financial responsibility for the bill. The witness also produced a statement of charges for Mrs. Williams which reflected all the charges which had been incurred in the course of her care. This statement indicated a total charge of $7,850.30 minus an insurance payment of $6,460.24, leaving a balance due of $1,390.06. The witness testified that she had been involved with hospital management for eight years, that she was familiar with the charges made by hospitals in the general Kansas City area, and that in her opinion the charges reflected on Mrs. Williams’ account as being charged by Research were fair and reasonable.
The amount of the hospital bill not covered by insurance was primarily attributable to the fact that the insurance policy paid only $60 per day for a hospital room, while the room charge for intensive care was $260 per day. The remainder of the amount owed by Williams was attributable to de-ductables in his policy.
After the statement was introduced into evidence and the hospital indicated that it had completed its case, Williams offered no evidence, but stated on the record that he had been hospitalized for three surgeries, and that it had never cost him that much money. When Williams was finished, the court stated:
*669I find the issues in favor of the defendant and against the plaintiff. When the day comes that we charge, under these circumstances, over $1570 a day, with no further explanation than what I have heard, the bill is not reasonable and there is no showing of it.
It is apparent that the court arrived at the $1,570 a day charge by dividing the total bill of $7,850 by five, in spite of the fact that the witness testified that the only per diem charge was the room charge of $260.
Research first contends that the court erred in overruling its motion for summary judgment. However, the denial of a motion for summary judgment is not a final appealable judgment. Guthrie v. Reliance Construction Company, Inc., 612 S.W.2d 366, 368[1] (Mo.App.1980).
Research next contends that the court erred in refusing to enter judgment in its favor because Williams failed to answer the request for admissions. Rule 59.01(a) allows a party to serve upon another party a written request for the admission of the truth of any relevant and material fact. The rule provides that “[t]he matter is admitted unless, ... the party to whom the request is directed serves upon the party requesting the admission a written answer or objection.... ” The cases on this subject have uniformly applied the language of the rule, and have held that when “neither denial or written objection [were served] to any of the admissions sought as required by the rule, that all matters in the request were, under the rule, ‘deemed admitted.’ ” Metropolitan St. Louis Sewer District v. Zykan, 495 S.W.2d 643, 656[16] (Mo.1973).
A case in this category which involves an admission similar in nature to the one at issue in this case is Manpower, Incorporated v. Area Development Corporation, 440 S.W.2d 515 (Mo.App.1969). In that case, the court held that the plaintiff was enti-tied as a matter of law to summary judgment when the defendant was deemed to have admitted that it owed the amount claimed by failing to answer a request for admissions pursuant to Rule 59.01.2
At trial, counsel pointed out to the court that the request for admissions had been filed and no answer or objection had been made. The fact that Williams did not have an attorney is the probable explanation for this lapse. Nonetheless, the above rule applies to all parties, including parties appearing pro-se.
An additional reason the result reached by the trial court is erroneous is based on Rule 59.01(b), which provides that any matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or amendment. This rule is taken directly from Rule 36(b) of the Federal Rules of Civil Procedure. The provision that an admission is conclusively established was written into the Federal Rules in 1970. The Advisory Committee’s Note on the inclusion of the conclusively established language points out that the former rule did not indicate the extent to which a party is bound by the admission, and notes the diverse results which the courts had reached under the old rule on this question. The Note points out that the purpose of making the admission conclusively binding is that unless the party securing the admission is able to depend on its binding effect, the purpose of the rule is defeated. Thus, Research was entitled to rely on the admissions secured from Williams.
The only evidence presented in this case was the bill itself, the testimony of the hospital’s witness, and the admissions. All of this evidence unequivocally indicated that the charges in question were in fact owed, and were in fact reasonable. There *670was no evidence whatsoever in this case on which to base a finding for Williams. Thus, under Murphy v. Carron, 536 S.W.2d 30, 32[1] (Mo. banc 1976), the judgment must be reversed because it is not supported by substantial evidence.
Because the reasonableness of the charges for Williams’ deceased wife’s hospitalization was conclusively established and because the trial court’s judgment was not supported by the evidence, Research Hospital was entitled to a judgment. The judgment is reversed and this cause is remanded with directions to enter judgment in favor of Research and against Williams for $1,390.06. In addition Research is entitled to pre-judgment interest in the amount of $170, Ehrle v. Bank Building & Equipment Corporation of America, 530 S.W.2d 482, 497[31, 32] (Mo.App.1975), making a total judgment of $1,560.06.
SOMERVILLE, C.J., and WASSER-STROM, MANFORD and KENNEDY, JJ., concur.
NUGENT and LOWENSTEIN, JJ., dissent in separate opinions filed.

. In light of the fact that Research now claims that it is entitled to rely on Williams’ failure to respond to its request for admissions of fact, the dissents would penalize Research for having put on evidence at trial. However, it is apparent to this court that the hospital produced evidence only after the trial court had refused its motion for summary judgment. Thus, Research produced evidence only out of necessity, and this action did not constitute an abandonment of its position that Williams had admitted the essential facts.


. Judge Nugent relies on a federal case which indicates that it is unfair to allow a plaintiff to prove the bulk of its case through contested admissions. In the first place, the admissions in this case were not contested. More importantly, this court has held that an element of the burden of proof, even if it is the ultimate issue in a case, may be required in requests for admissions. Linde v. Kilbourne, 543 S.W.2d 543, 547[7-9] (Mo.App.1976). The admissions in this case were thus allowable under Linde, and there is no indication of how they worked any unfairness.